      Case 1:18-cv-00362-SWS-MLC Document 49 Filed 03/08/19 Page 1 of 11



IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO


FRANCISCO MENDOZA and
JUANA VALENCIANO,

        Plaintiffs,

v.                                                   Cause No. 1:18-cv-00362-SWS-MLC

DAIRYLAND INSURANCE COMPANY,

        Defendant.


              DEFENDANT DAIRYLAND INSURANCE COMPANY’S
                        RESPONSE IN OPPOSITION
              TO PLAINTIFFS’ MOTION TO RECONSIDER ORDER
                  DISMISSING CLAIMS III, IV AND V AND TO
       RETURN THIS MATTER TO THE COURT’S TRIAL DOCKET, OR IN THE
     ALTERNATIVE, TO CERTIFY THE JUDGMENT AS FINAL UNDER RULE 54(B)

        Defendant Dairyland Insurance Company (“Dairyland”), by and through its attorneys,

Allen, Shepherd, Lewis & Syra, P.A., hereby submits its Response in Opposition to Plaintiffs’

Motion to Reconsider Order Dismissing Claims III, IV and V and to Return this Matter to the

Court’s Trial Docket or, in the Alternative, to Certify the Judgment as Final Under Rule 54(B)

[Doc. 48]. The Court entered its Judgment in a Civil Case [Doc. 40] following Defendant

Dairyland’s Motion for Summary Judgment addressing the fundamental question of uninsured

motorist coverage in this case. Given the Court’s ruling of no uninsured motorist coverage,

Defendant submits that the Court properly granted Judgment as to all counts in Plaintiffs’

Complaint.

        As set forth herein, if the Court reconsiders its Judgment in any way, the proper course is

not to put the case back on the trial docket but rather for the Court to merely amend its Judgment

to make explicit that the Judgment disposes of all claims including Counts III, IV and V of

                                                 1
        Case 1:18-cv-00362-SWS-MLC Document 49 Filed 03/08/19 Page 2 of 11



Plaintiffs’ Complaint for bad faith and statutory violations. The Court’s ruling that Plaintiffs are

not entitled to uninsured motorist coverage as a matter of law necessarily means under New

Mexico law that Defendant Dairyland is entitled to judgment as a matter of law on the remaining

claims for bad faith and statutory violations. Thus, the Court’s Judgment correctly entered

judgment as a matter of law in favor of Dairyland and merely needs to make explicit that the

Court’s Judgment was as to all counts in the Complaint such that the Judgment is clearly final

and appealable.

         Defendant Dairyland also urges the Court to deny Plaintiffs’ alternative request to certify

the Judgment as final if it is a judgment only as to Counts I and II. If this Court determines for

any reason that Counts III, IV and V should remain pending after the Court’s ruling of no

uninsured motorist coverage for Plaintiffs’ claim, then there would be no sound reason for a

piecemeal appeal now of Counts I and II. The Court should either amend its Judgment to make

clear it has disposed of all claims as a matter of law or allow Defendant Dairyland to file a

Motion for Summary Judgment on the remaining claims. However, Defendant Dairyland

submits that no separate motion for summary judgment is needed or should be required because

the only logical conclusion is the one implicitly reached by the Court that disposing of the claim

for coverage is dispositive of the entire case.



   I.       The Court’s Judgment should be Amended to Make Explicit that Judgment as a
            Matter of Law is entered on all Five Counts in the Complaint.

         In its Order Granting Motion for Summary Judgment [Doc. 39], the Court determined

that Defendant Dairyland “is entitled to judgment as a matter of law.” Order, Conclusion at p. 9.

The Order did not limit the Court’s judgment to Counts I and II. The Court held that the

“undisputed material facts establish that Plaintiffs’ alleged injuries did not arise out of the use of

                                                  2
     Case 1:18-cv-00362-SWS-MLC Document 49 Filed 03/08/19 Page 3 of 11



an uninsured automobile” and that “Plaintiffs are not entitled to recover uninsured motorist

benefits under the subject Dairyland insurance policy ….”. Id. The Court’s conclusion that

Plaintiffs are not entitled to uninsured motorist benefits and, therefore, that Defendant Dairyland

is entitled to judgment as a matter of law is correct because without any duty to pay Plaintiffs,

there can be no bad faith or statutory violations as a matter of law. However, because the

Court’s Judgment did not expressly reference Counts III, IV and V, and more likely because

Plaintiffs raised in their Docketing Statement the issue of whether Counts III, IV and V should

have been dismissed, the Court of Appeals has questioned the finality of the Judgment. See

Court of Appeals’ Order at p. 2 [Doc: 010110122475 filed 02/06/2019] (“The district court’s

order did not specifically address those portions of Claims 3, 4 or 5 that allege issues in

Dairyland’s claims handling as well as its coverage.”). Rather than reconsider the Court’s prior

rulings embodied in the Order Granting Summary Judgment and the final Judgment and return

the case to the trial docket, the proper course is simply for the Court to amend its Judgment to

explicitly and specifically state that the Judgment is as to all counts in the Complaint.

       Under New Mexico law, “the concept of bad faith failure to pay in the insurance context

does not arise unless there is a contractual duty to pay under the policy.” Charter Servs., Inc. v.

Principal Mut. Life Ins. Co., 1994-NMCA-007, ¶17, 117 N.M. 82, 88, 868 P.2d 1307, 1313.

Thus, where an insurer is not contractually obligated to pay under the policy, the insured “cannot

prevail on its claim that [the insurer] acted in bad faith by denying [the insured’s] claim without

adequate investigation.” Id. See, Am. Employers’ Ins. Co. v. Crawford, 1975-NMSC-020, ¶12,

87 N.M. 375, 380, 533 P.2d 1203, 1207 (where insurer owed no contractual duty to indemnify

the insured, there was no duty in tort giving rise to a claim for bad faith).




                                                  3
     Case 1:18-cv-00362-SWS-MLC Document 49 Filed 03/08/19 Page 4 of 11



       In Charter Services, the plaintiff purchased a group health insurance policy based on the

agent’s misrepresentation that the policy would cover work-related injuries. Based on this

representation, the plaintiff allowed its worker’s compensation insurance to lapse. Subsequently,

an employee brought a worker’s compensation claim which the employer was required to pay

out of pocket. The employer then sued the insurer on multiple theories, including

misrepresentation and bad faith for failure to pay the claim made by the employee. Although the

plaintiff prevailed on the misrepresentation claim, the New Mexico Court of Appeals affirmed

the trial court’s dismissal of the bad faith claim. Without a contractual duty to pay, the court

concluded, the insurer could not be held liable for a bad faith failure to pay. The court explained

that “absent any contractual obligation to pay under the policy, we do not believe the concept of

bad faith comes into play.” Id. at ¶¶ 17-18, 113 N.M. at 88.

       More factually on point is the case of Clower v. GEICO Insurance Co., 2014 WL

12519785 (D. N.M.). In Clower, as in the present case, the plaintiffs claimed uninsured motorist

benefits and also claimed that the defendant insurer had acted in bad faith and violated various

statutes when it failed to pay the insureds’ claim for uninsured motorist benefits. Following a

jury trial on the uninsured motorist claims, the jury found that the tortfeasor driver was not

negligent and awarded plaintiffs nothing on their uninsured motorist claims. Subsequently, the

court entered judgment as a matter of law in favor of the insurer on plaintiffs’ bad faith claim.

The court explained that without a duty to pay, there could be no bad faith for failure to pay,

investigate or evaluate the claim:

       The Court concludes that Plaintiffs’ bad faith claim fails as a matter of law. Under the
       Policy’s UIM coverage, GEICO agreed to “pay damages for bodily injury and property
       damage caused by accident which the insured is legally entitled to recover from the
       owner or operator of an ...underinsured motor vehicle... arising out of the ownership,
       maintenance or use of that motor vehicle.” Thus, under the unambiguous terms of the
       Policy, GEICO had a duty to pay UIM benefits only where the insured was legally

                                                 4
     Case 1:18-cv-00362-SWS-MLC Document 49 Filed 03/08/19 Page 5 of 11



       entitled to recover damages from the operator of an underinsured motor vehicle. At trial,
       the jury determined that Plaintiffs were not legally entitled to recover damages from the
       operator of the other motor vehicle. Accordingly, pursuant to the jury verdict, GEICO
       had no duty under the Policy to pay UIM benefits to Plaintiffs for their damages arising
       out of the motor vehicle accident with Paul Acosta. Because UIM coverage was not
       triggered under the terms of the Policy and GEICO had no contractual obligation to pay,
       Plaintiffs cannot prevail on their claim that GEICO acted in bad faith in its refusal to pay
       advance benefits or in the investigation and evaluation of Plaintiffs’ claims.

Id. at *3 (emphasis in original) (internal citations omitted). Although Clower involved a jury

verdict disposing of the uninsured motorist claims followed by a summary judgment disposing of

the bad faith and statutory claims, in the present case the questions of both coverage and bad

faith/statutory claims are for the Court to decide based on Dairyland’s Motion for Summary

Judgment where the uninsured motorist coverage issue was decided as a matter of law. The

Court’s entry of Judgment on all claims is appropriate and should be amended to make explicit

that the Court has ruled for Dairyland on all counts.

       Consistent with the cases above, in a January 2019 opinion, United States District Judge

William P. Johnson explained that where there is no coverage under a policy, both bad faith and

statutory claims fail as a matter of law:

       Plaintiffs are correct that under New Mexico law, bad faith claims may be based on
       conduct separate from a refusal to pay, citing Progressive Cas. Ins. Co., 2018-NMSC-
       014, ¶ 24 and O’Neel v. USAA Ins. Co., 2002-NMCA-028, ¶ 9, 31 P.3d 356. However,
       these cases do not stand for the proposition that there can be viable bad faith claims
       where there is no coverage under the policy . . . .

       Plaintiffs now adopt the same stance with regard to their UIPA claim, arguing that “[j]ust
       as a common-law bad faith claim can be based on a failure to fairly investigate a claim,
       the UIPA prohibits certain specifically enumerated claims-handling practices by an
       insurance company, independent of the insurer’s duty to pay a claim.” However, they
       rely on the same cases, Progressive Casualty and O’Neel, which doomed their argument
       with respect to their bad faith claims and do not help them now, either. The absence of a
       duty to cover an insurance claim removes the legal basis for a UIPA claim as well. See
       Certain Underwriters at Lloyd’s London Subscribing Policy No. C111271/054 v. New
       Mexico Psychiatric Servs. Corp., (slip copy) 2015 WL 11670154, at *6 (D.N.M. Aug. 13,
       2015) (rejecting insured’s argument that she could proceed with bad [sic] claim in
       absence of underlying coverage).

                                                 5
     Case 1:18-cv-00362-SWS-MLC Document 49 Filed 03/08/19 Page 6 of 11




Fava v. Liberty Mut. Ins. Corp., 2019 WL 133269 at *4.

       In the present case, Plaintiffs asserted claims for Declaratory Relief (Count I) and Breach

of Contract (Count II) seeking uninsured motorist benefits as well as claims for Bad Faith (Count

III), violations of the Insurance Practices Act (Count IV) and violations of the Unfair Practices

Act (Count V). Each of these claims is based on Plaintiffs’ contention that Dairyland had a duty

to pay uninsured motorist benefits to Plaintiffs but has failed to do so. The quoted allegations

below from each Count of Plaintiffs’ Complaint emphasize why without a duty to pay, there can

be no bad faith or statutory violations. A duty to pay is the logical and legal prerequisite to

proving bad faith or statutory claims based on an alleged failure to pay, to investigate or evaluate

the uninsured motorist claim. Accordingly, this Court correctly concluded that Defendant

Dairyland is entitled to Judgment as a matter of law on Plaintiff’s Complaint.

       Under Count I, Declaratory Relief, Plaintiffs alleged:

       42. Plaintiffs are legally entitled to recover UM benefits from Dairyland.

       43. Dairyland has not paid Plaintiffs any UM benefits under the Dairyland policies.

       44. Plaintiffs have made demand for policy limits under the Dairyland policies and
       Dairyland has refused to pay.

(Emphasis added).

       Under Count II, Breach of Contract, Plaintiffs alleged:

       56. Plaintiffs have provided Dairyland with information adequate for it to evaluate and
       pay their claims for UM benefits.

       59. Dairyland has not paid Plaintiffs any UM benefits under the Dairyland policies.

(Emphasis added).

       Under Count III, Bad Faith, Plaintiffs alleged:




                                                  6
      Case 1:18-cv-00362-SWS-MLC Document 49 Filed 03/08/19 Page 7 of 11



        64. Dairyland has unreasonably delayed and refused to make payment for the full
        measure of Plaintiffs’ claims for UM benefits under the Dairyland policies for reasons
        that are frivolous and unfounded.

        65. Dairyland’s unreasonable delay in payment and denial of Plaintiffs’ claims, in whole
        or in part, for UM benefits constitutes a breach of the duty to act honestly and in good
        faith it owed to Plaintiffs under the Dairyland policies.

(Emphasis added).

        Under Count IV, Insurance Practices Act, NMSA 1978, §59A-16-1 et seq., Plaintiffs

alleged:

        72. Dairyland’s conduct in the unreasonable delay in payment and denial of Plaintiffs’
        claims for UM benefits, constitutes unfair claims practices that were committed
        knowingly, or with such frequency as to indicate a general business practice, prohibited
        by the Trade Practices and Frauds Act . . . .

(Emphasis added).

        And finally, under Count V, Unfair Practices Act, NMSA 1978 §57-12-1 et seq.,

Plaintiffs alleged:

        77. Dairyland has failed to provide the quality or quantity of services contracted for by
        Plaintiffs by failing to afford UM benefits under the Dairyland policies.

        78. Dairyland’s conduct in the unreasonable delay in payment and denial of Plaintiffs’
        claims for UM benefits constitutes a knowing violation of the Unfair Practices Act . . . .

(Emphasis added).

        Plaintiffs’ Motion to Reconsider offers no argument or authority in support of the

assumption that Plaintiffs could somehow recover damages under their bad faith or statutory

theories when the Court’s express finding of no uninsured motorist coverage removes the factual

and legal premise underlying all of Plaintiffs’ asserted claims. Although not pled in the

Complaint, Plaintiffs framed their claims to the Court of Appeals as “Defendant also failed to

accept or reject (or deny) coverages in contravention to state law.” Docketing Statement filed

02/05/2019 at p. 4. However, under well-settled New Mexico law, because no coverage exists

                                                 7
     Case 1:18-cv-00362-SWS-MLC Document 49 Filed 03/08/19 Page 8 of 11



under the Dairyland Policy, Plaintiffs’ bad faith and statutory claims based on Dairyland’s

alleged failure to pay, failure to investigate or even an alleged delay in communicating a denial

all fail as a matter of law. Charter Servs.; Clower; Fava; see Woodmen Acc. & Life Ins. Co. v.

Bryant, 784 F.2d 1052 (10th Cir. 1986) (the tort of bad faith delay in communicating a denial of a

claim by an insurer requires first that there be a frivolous or unfounded refusal to pay) (applying

New Mexico law); see also Allstate Ins. Co. v. Ford Motor Credit Co., 2006 WL 8444371 (D.

N.M) (allegation of inadequate investigation did not give rise to bad faith where there was no

coverage under the policy). In short, the Court’s finding that Plaintiffs are not entitled to

uninsured motorist benefits under the Dairyland Policy both logically and legally defeats any bad

faith or statutory claim for not making payment, for delay in making payment, for alleged delay

in denying the claim or alleged inadequacies in investigating the claim. Accordingly, the Court

should amend its Judgment to expressly state that the Judgment as a matter of law in favor of

Defendant Dairyland extends to all claims in the Complaint.



   II.      If the Court Does Not Amend its Judgment, The Court Should Not Certify the
            Judgment as Final Under Rule 54(b).

         As an alternative to reconsideration, Plaintiffs ask the Court to certify its Judgment as

final pursuant to Fed.R.Civ.P. 54(b). Plaintiffs’ Motion correctly sets for the text of the Rule and

the tests from the relevant case law but provides no analysis as to why the Court should certify

the Judgment as final. Defendant Dairyland is at a loss to articulate any reason why the Court

should certify as final a Judgment as to Counts I and II only. Defendant Dairyland submits that

if the Court does not amend its Judgment to specifically state that it is a final Judgment as to all

five counts under the Complaint, then there is no basis for certifying the Judgment as final only

as to Counts I and II. This would inevitably result in piecemeal appeals and is potentially a

                                                   8
     Case 1:18-cv-00362-SWS-MLC Document 49 Filed 03/08/19 Page 9 of 11



waste of the Court’s and the parties’ resources where a single appeal can adequately and

appropriately address all claims raised in Plaintiffs’ Complaint.

       An order or decision of the District Court that adjudicates fewer than all the claims in the

suit is not a final decision unless the District Court directs entry of a final judgment pursuant to

Rule 54(b). While the District Court may certify the order, decision or judgment as final, it must

articulate its reasons based on the record for concluding that there is both finality and no just

reason for delay. See Stockman’s Water Co. v. Vaca Partners, 425 F.3d 1263, 1265 (10th Cir.

2005). Plaintiffs have offered no justification or explanation as to why a judgment disposing of

only the claims for declaratory relief and breach of contract should be final and appealable now

rather than after an order is entered adjudicating all claims.

       As shown above, under New Mexico law, the question of bad faith and statutory

violations in insurance claims is inextricably linked to the question of whether there is coverage

for the underlying claim for coverage and insurance benefits. There would be no hardship or

injustice to Plaintiffs if they must wait for a judgment disposing of all claims before seeking

appellate review. If the Court allows Counts III, IV and V to proceed in this Court while Counts

I and II are being reviewed on appeal, there could be inconsistent or overlapping rulings. The

very real likelihood is that judgment for Defendant Dairyland as a matter of law on Counts I and

II will be affirmed. If they were to remain pending, the claims in Counts III, IV and V could be

resolved in the District Court while the appeal is still pending, resulting in a second appeal that is

dependent on the outcome of the first appeal which may not have been decided. If this Court

follows the authorities cited above, Counts III, IV and V should likewise be determined as a

matter of law in favor of Defendant Dairyland without further briefing. However, even if this

Court were to determine that further motion practice is required to make a final determination on



                                                  9
     Case 1:18-cv-00362-SWS-MLC Document 49 Filed 03/08/19 Page 10 of 11



those counts, the fate of Counts III, IV and V should be determined before any appeal on Count I

and II. To allow the coverage issues to be appealed separately from the bad faith and statutory

claims could result in the Court of Appeals and the District Court reaching simultaneously

inconsistent decisions or at a minimum result in two appeals where only one is needed.

       Conclusion

       Based on the foregoing arguments and authorities, Defendant Dairyland respectfully

requests the Court to deny Plaintiffs’ Motion to Reconsider and suggests that the proper course is

for the Court to amend its Judgment to expressly and specifically state that Defendant Dairyland

is entitled to Judgment as a matter of law on all counts in the Complaint. The Court has already

reached the correct outcome. Explicitly stating that Judgment is entered as to all claims should

alleviate any jurisdictional concerns expressed by the Court of Appeals.

       If the Court is not inclined to amend its Judgment, then the Court should not certify the

current Judgment as final but should allow Defendant Dairyland the opportunity to file a motion

for judgment as a matter of law on the claims for bad faith and statutory violations. Thereafter,

the entire case can be appealed.

                                                     Electronically submitted,

                                                     ALLEN, SHEPHERD, LEWIS & SYRA,
                                                     P.A.


                                                      By:__s/ Daniel W. Lewis
                                                            Daniel W. Lewis
                                                            P.O. Box 94750
                                                            Albuquerque, NM 87199-4750
                                                            (505) 341-0110
                                                            dlewis@allenlawnm.com
                                                     Attorneys for Dairyland Insurance Company




                                                10
    Case 1:18-cv-00362-SWS-MLC Document 49 Filed 03/08/19 Page 11 of 11



I HEREBY CERTIFY that on the 8th day of March, 2019, I filed
the foregoing electronically through the CM/ECF system, which
caused the following parties or counsel to be served by electronic
means, as more fully reflected on the Notice of Electronic Filing:

Joseph M. Romero, Esq. / joe@romerolawnm.com
Attorneys for Plaintiff

Anna C. Martinez, Esq. / anna@aequitas.pro
Attorneys for Plaintiff

___s/ Daniel W. Lewis ____________________
Daniel W. Lewis




                                                11
